892 F.2d 1050
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.In re Benito SCIARRETTA.
No. 89-1442.
United States Court of Appeals, Federal Circuit.
Dec. 14, 1989.

Before MARKEY, Chief Judge, and RICH and NIES, Circuit Judges.
PER CURIAM.

DECISION

1
Benito Sciarretta appeals the January 28, 1989, decision of the United States Patent and Trademark Office Board of Patent Appeals and Interferences (board) affirming the examiner's rejection of claims 7-28 of application serial No. 246,160, filed March 23, 1981, for "Method for Graving Printing Forms," as unpatentable under 35 USC 112, first paragraph.   We affirm.

OPINION

2
We have carefully considered each of Sciarretta's arguments, but find no error of fact or law in the board's reasoning or its decision.   We affirm on the basis of the board's opinion.